DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 September 2021.
Claim Objections
Claim 8 is objected to because of the following informalities: “of a” in line 1 should read “is a”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “regulating element” found in claims 5, 6 and 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0556568 A1 to Striebich (Striebich). Since Striebich was originally published in German a machine translation was relied upon for the basis of this rejection.
In reference to claim 1, Striebich discloses a catalytic converter for an internal combustion engine, having a housing (16, Fig. 4) and a catalyst element in the housing (par. 0009), the housing being formed such that exhaust gas of the internal combustion engine can flow through the housing (in direction “C”), wherein the catalyst element is formed such that fluid can flow around and through the catalyst element, and a surface of the catalyst element that faces the exhaust gas has a plurality of ribs (45, 46, 47; Figs. 5-7).
In reference to claim 9, Schatz discloses the catalytic converter of claim 1, wherein the catalyst element has an active surface defined by a catalytic coating (par. 0009).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 5,130,099 A to Schatz (Schatz) in view of US 2014/0165558 A1 to Birgler et al. (Birgler).
In reference to claim 1, Schatz discloses a catalytic converter for an internal combustion engine having a housing (16, Fig. 1) and a catalyst element in the housing (col. 6, lines 55-57), the housing being formed such that exhaust gas of the internal combustion engine can flow through the housing, wherein the catalyst element is formed such that fluid can flow around and through the catalyst element (see Fig. 1), but fails to explicitly disclose a plurality of ribs. However, Birgler discloses a similar structure (see Fig. 4) that, like Schatz, is designed for heat transfer between exhaust and an outside source and further including a structure that faces the exhaust gas that has a plurality of ribs (fins, par. 0016). Additionally, both Schatz and Birgler function in the same way and include an additional passage where the heat exchange structure can by bypassed (Schatz, 26, Fig. 1; Birgler, 38, Fig. 4). It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to have simply substituted the known heat exchanger structure disclosed by Birgler for the known heat exchanger structure of Schatz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as it has been held that the simple substitution of one known element for another to obtain predictable results is obvious (see MPEP 2141), and the substitution would additionally advantageously provide for a more compact unit.
In reference to claim 2, the modified Schatz teaches the catalytic converter of claim 1, further comprising a pipe (Birgler; 38, Fig. 4) in the housing and through which fluid can flow, the catalyst element being arranged in an annular channel (44) formed between the housing and the pipe, the pipe enabling at least part of the exhaust gas to circumvent the catalyst element (see Birgler, Fig. 5).
In reference to claim 3, the modified Schatz teaches the catalytic converter of claim 2, wherein the catalyst element has a helical configuration (see Birgler, Figs. 4, 5, 7).
In reference to claim 5, the modified Schatz teaches the catalytic converter of claim 3, further comprising a regulating element (Schatz; 32, Fig. 1; Birgler; 40, Fig. 4) that regulates fluid flow through the catalyst element and along its helical element axis.
In reference to claim 6, the modified Schatz teaches the catalytic converter of claim 2, wherein the pipe has an inlet opening (Birgler; 29, Fig. 4) and an outlet opening (30), and further comprising a regulating element (40) that opens and closes a flow cross section of the pipe, recesses (45) formed downstream of the inlet opening and upstream of a regulating element and configured to accommodate a fluid flow in a radial direction.
In reference to claim 7, the modified Schatz teaches the catalytic converter as claimed in claim 6, wherein the pipe has further recesses (Birger; 46, Fig. 4) downstream of the regulating element and upstream of the outlet opening to accommodate a fluid flow in the radial direction.
In reference to claim 8, the modified Schatz teaches the catalytic converter of claim 1, wherein the catalyst element of a ribbed pipe (the heat exchange surfaces of Schatz are coated with a catalyst; thus the pipe of the modified Schatz would also be coated with a catalyst).
In reference to claim 9, the modified Schatz teaches the catalytic converter of claim 1, wherein the catalyst element has an active surface defined by a catalytic coating (Schatz; col. 6, lines 55-57).
In reference to claim 10, the modified Schatz teaches the catalytic converter of claim 1, further comprising a regulating element (Schatz; 32, Fig. 1; Birgler; 40, Fig. 4) that regulates fluid flow through the catalyst element and along a longitudinal axis of the catalytic converter.
In reference to claim 11, the modified Schatz teaches the catalytic converter of claim 10, wherein the regulating element is a disk that can be pivoted about its center axis (see Birgler; 40, Figs. 4 and 5).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Schatz as applied to claim 3 above, and further in view of JP 2018-105216 A to Maruyama et al. (Maruyama). Since Maruyama was originally published in Japanese a machine translation was relied upon for the basis of this rejection.
In reference to claim 4, the modified Schatz teaches the catalytic converter of claim 3, but fails to explicitly teach latching elevations. However, Maruyama teaches a similar heat exchange structure including a pipe (11a, Fig. 4) and a helical element (12), wherein latching elevations (11be) are formed on surfaces of at least one of the pipe and the housing that face the catalyst element. It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the latching elevations disclosed by Maruyama into the converter of the modified Schatz. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, as Maruyama teaches that this structure advantageously increases the amount of heat transfer (par. 0040).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2018/0230884 A1 also appears to anticipate at least claim 1 and US 2014/0208725 A1 discloses a structure similar to what is recited in claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168.  The examiner can normally be reached on M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                           
28 September 2021